In their petition for a rehearing counsel for appellants make a point which I think should have received further consideration before any final disposition of the case. They contend that if they are denied the injunction for which they prayed only because their injury may be fully compensated by money damages, such damages should have been allowed in this suit under their prayer for general relief, and that it was error, in view of the admitted fact that their lands are permanently damaged by the same unlawful acts which were enjoined in *Page 540 Katz v. Walkinshaw, 141 Cal. 116, [99 Am. St. Rep. 35, 64 L.R.A. 236, 70 P. 663, 74 P. 766], to turn them out of a court of equity without any relief and with a judgment against them for all the costs of a protracted litigation. The argument advanced in support of this proposition seems to me very cogent, and deserving of the further and serious consideration of the court, and for this reason I dissent from the order denying a rehearing.